Exhibit 10.3

 

IRREVOCABLE BUSINESS SALE AGREEMENT

 

 

THIS IRREVOCABLE BUSINESS SALE AGREEMENT ("Agreement") has been made and entered
into as of this 27th day of September, 2010, by and between Reshoot Production
Company, a Nevada corporation, and its Team Sports Superstore, Inc. (“TSS”) a
California corporation.

 

 

RECITALS

 

 

A. The parties hereto desire to enter into this Agreement whereby Team Sports
Superstore, Inc. will sell to Reshoot Production Company the following:

 

·         Team Sports Superstore, Inc. business operations, including assets and
liabilities



·         Team Sports Superstore, Inc. trademark and logo.

 

·         The clientele of Team Sports Superstore, Inc.

 

(hereinafter collectively referred to as the "Business").

 

NOW, THEREFORE, in consideration of the mutual agreements and covenants
contained herein, the parties hereto agree as follows:

 

ARTICLE I.

THE BUSINESS SALE

 

1.1. Sale of Business. Team Sports Superstore, Inc. hereby agrees to sell 100%
of the equity interest in the company to Reshoot Production Company, in the form
of a tax free exchange of stock,

 

1.1. Sale of Business. Team Sports Superstore, Inc. hereby agrees to sell 100%
of the equity interest in the company to Reshoot Production Company, in the form
of a tax free exchange of stock, at the time when Team Sports Superstore, Inc.
can present audited financials prepared by a PCOAB auditing firm to Reshoot
Production Company. This sale includes all the assets, liabilities, tradenames,
and business operations of Team Sports Superstore, Inc.

 

1.2 No Warranty. The Business is sold on an "AS IS" basis and without warranty
including no warranty of merchantability or fitness for a particular purpose for
its products and services.

 

1.3 The Business Transfer. The sale of the Business will be accomplished by
placing the Business together with all assets and liabilities of Team Sports
Superstore, Inc. as of the date the audited financials are completed for Team
Sports Superstore, Inc. into the ownership and control of Reshoot Production
Company.

 

 

 

ARTICLE II.

REPRESENTATIONS AND WARRANTIES

of Team Sports Superstore, Inc.

 

2.1 Representations and Warranties of Team Sports Superstore, Inc. Team Sports
represents and warrants to Reshoot Production Company as follows:

 

a) Representations and Warranties of Team Sports Superstore, Inc. Team Sports
Superstore, Inc. hereby represents and warrants that is a company in good
standing in California, and has the requisite organizational power and authority
to carry on its business as now being conducted.

 

b) Team Sports Superstore, Inc. has the requisite power and authority to enter
into this Agreement and to consummate this Agreement. The execution and delivery
of this Agreement and the consummation of the transactions contemplated hereby
have been duly authorized by all necessary corporate action on the part of Team
Sports. This Agreement has been duly executed and delivered and constitutes a
valid and binding obligation, enforceable against both Parties in accordance
with its terms.

 

c) Management of the Company represents they has taken the required steps to
start the audit process of its financial statements by engaging a PCOAB auditor.

 

d) As of September 27, 2011, Bill Sigler is the 100% owner of Team Sports
Superstore, Inc. Bill Sigler has the requisite power and authority to enter into
this Agreement on behalf of Team Sports Superstore.

 

e) The management of Team Sports Superstore, Inc. agrees to conduct its business
only in the ordinary course of business consistent with past practice based on
the best efforts of the management team, whereby there will be no condition,
event or occurrence which could reasonably be expected to prevent, hinder or
materially delay the ability of Team Sports Superstore, Inc. to consummate the
transactions contemplated by this Agreement.

 

f) Team Sports Superstore, Inc. has good, clear and marketable titles to all the
tangible properties and tangible assets as being owned by Team Sports or
acquired after the date thereof which are, individually or in the aggregate,
material to Team Sports' business.

 

g) Team Sports Superstore, Inc. has filed all tax returns required to be filed,
and does not have a tax liability exceeding one hundred thousand ($100,000)
dollars. No material claim for unpaid taxes have been made or become a lien
against the property of Team Sports.

 

h) To the best of management’s knowledge, Team Sports Superstore is not
infringing on any existing trademarks, service marks, patents, trade names,
copyrights or licenses. Team Sports in the process of refining its trademarks,
and service marks.

 

 

i) There are no claims, actions, suits, proceedings or investigations pending or
threatened or reasonably anticipated against or affecting Team Sports or any of
their assets or business or this Agreement or any exhibit hereto, at law or in
equity, by or before any court, arbitrator or governmental authority, domestic
or foreign.

 

j) It is understood that Bill Sigler personally owns 29,000,000 common shares,
par value $0.001 of Reshoot Production Company, a Nevada Corporation, whose
stock is quoted on the OTC-Bulletin Board under the stock symbol: RSPO. Mr. Bill
Sigler, at his sole discretion, may transfer, grant, gift or assign his RSPO
shares to other employees or corporate officers/directors of Team Sports
Superstore, Inc., future owners of Team Sports Superstore, Inc., corporate
consultants, Athletic Ambassadors or non-employees of the Company. It would be
expected that any transfer of shares would take place after this Irrevocable
Business Sale Agreement is consummated.

 

REPRESENTATIONS AND WARRANTIES

of Reshoot Production Company

 

2.2 Representations and Warranties of Reshoot Production Company. Reshoot
Production represents and warrants to Team Sports Superstore, Inc. as follows:

 

a) Organization, Standing and Corporate Power. Reshoot Production Company is
duly incorporated, validly existing and in good standing under the laws of the
State of Nevada, as is applicable, and has the requisite corporate power and
authority to carry on its business as now being conducted. Reshoot Production is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect with
respect to Reshoot Production.

 

b) Reshoot Production has the requisite power and authority to enter into this
Agreement and to consummate this Agreement. The execution and delivery of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of Reshoot
Production. This Agreement has been duly executed and delivered and constitutes
a valid and binding obligation, enforceable against both Parties in accordance
with its terms.

 

c) There is no suit, action or proceeding or investigation pending or, to the
knowledge of Reshoot Production, threatened against or affecting Reshoot
Production or any basis for any such suit, action, proceeding or investigation
that, individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect or prevent, hinder or materially delay the ability of
Reshoot Production to consummate the transactions contemplated by this
Agreement, nor is there any judgment, decree, injunction, rule or order of any
Governmental Entity or arbitrator outstanding against Reshoot Production having,
or which, insofar as reasonably could be foreseen by Reshoot Production, in the
future could have, a Material Adverse Effect.

 

d) The conduct of the business of Reshoot Production complies with all statutes,
laws, regulations, ordinances, rules, judgments, orders, decrees or arbitration
awards applicable thereto except for such violation thereof would not have a
Material Adverse Effect.

 

e) Reshoot Production has filed all reports, schedules, forms, statements and
other documents as required by the U. S. Securities and Exchange Commission (the
"SEC.") and Reshoot Production has made available to Team Sports Superstore all
reports, schedules, forms, statements and other documents filed with the SEC.
The Reshoot Production’s SEC documents complied in all material respects with
the requirements of the Securities Act or the Securities Exchange Act of 1934,
as amended, as the case may be, and the rules and regulations of the SEC
promulgated thereunder applicable to such SEC documents, and none of the SEC
Documents (including any and all consolidated financial statements included
therein) as of such date contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. Except to the extent revised or superseded by a
subsequent filing with the SEC. The consolidated financial statements of Reshoot
Production comply as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto, have been prepared in accordance with generally accepted accounting
principles (except, in the case of unaudited consolidated quarterly statements,
as permitted by Form 10-Q of the SEC) applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
present the consolidated financial position of Reshoot Production as of the
dates thereof and the consolidated results of operations and changes in cash
flows for the periods then ended (subject, in the case of unaudited quarterly
statements, to normal year-end audit adjustments as determined by Parent's
independent accountants). As set forth in the SEC Documents, at the date of the
most recent financial statements, Reshoot Production has not incurred, any
liabilities or obligations of any nature (whether accrued, absolute, contingent
or otherwise) which, individually or in the aggregate, could reasonably be
expected to have a material adverse effect with respect to this Agreement.

 

 

ARTICLE III.

MISCELLANEOUS

 

3.1. Assignability and Parties in Interest. This Agreement shall not be
assignable by any of the parties hereto without the consent of all other parties
hereto. This Agreement shall inure to the benefit of and be binding upon the
parties hereto and their respective successors. Nothing in this Agreement is
intended to confer, expressly or by implication, upon any other person any
rights or remedies under or by reason of this Agreement.

 

3.2. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada. Each of the
parties hereto consents to the personal jurisdiction of the federal and state
courts in the State of Nevada in connection with any action arising under or
brought with respect to this Agreement.

 

3.3. Counterparts. This Agreement may be executed as of the same effective date
in one or more counterparts, each of which shall be deemed an original.

 

3.4. Headings. The headings and subheadings contained in this Agreement are
included solely for ease of reference, and are not intended to give a full
description of the contents of any particular Section and shall not be given any
weight whatever in interpreting any provision of this Agreement.

 

3.5. Complete Agreement. This Agreement and the documents referred to herein
contain the entire agreement between the parties and, except as provided herein,
supersede all previous negotiations, commitments and writings.

 

3.6. Modifications, Amendments and Waivers. This Agreement shall not be modified
or amended except by a writing signed by each of the parties hereto.

 

3.7. Severability. If any term or other provision of this Agreement is invalid,
illegal, or incapable of being enforced by any rule of law or public policy, all
other terms and provisions of this Agreement will nevertheless remain in full
force and effect. Upon any such determination that any term or other provision
is invalid, illegal, or incapable of being enforced, the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible.

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first above written.

 

 

RESHOOT PRODUCTION COMPANY

 

By: /s/ Bill Sigler

Bill Sigler

CEO/President

 

 

Team Sports Superstore, Inc.

 

By: /s/ Bill Sigler

Bill Sigler

CEO/President

